            Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

MEGHAN MCCRANE, individually
and on behalf of a class of all persons and
entities similarly situated,

                Plaintiff,

vs.                                                          Case No.

RPA ENERGY INC. d/b/a
GREEN CHOICE ENERGY and
AGR GROUP NEVADA, LLC

               Defendants.

                                CLASS ACTION COMPLAINT

                                     Preliminary Statement

       1.       As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631, 2020

U.S. LEXIS 3544, at *5 (July 6, 2020).

       2.       Plaintiff Meghan McCrane brings this action under the TCPA alleging that

Defendant AGR Group Nevada, LLC sent her pre-recorded telemarketing calls for purposes of

promoting RPA Energy Inc.’s goods and services without her prior express written consent.
            Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 2 of 10




       3.       Because these calls were transmitted using technology capable of generating

thousands of similar calls per day, she sues on behalf of a proposed nationwide class of other

persons who received similar calls.

       4.       A class action is the best means of obtaining redress for the Defendants’

telemarketing and is consistent both with the private right of action afforded by the TCPA and

the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.



                                              Parties

       5.       Plaintiff Meghan McCrane resides in New Jersey.

       6.       Defendant RPA Energy Inc. is a Delaware corporation with its principal place of

business in this District. RPA Energy Inc.’s registered agent for service of process is: Incorp

Services, Inc., One Commerce Plaza, 90 Washington Ave., Suite 805A, Albany, New York

12210-2822.

       7.       AGR Group Nevada LLC is a Nevada limited liability company. AGR Group

signed an agreement with RPA Energy Inc. in New York to conduct marketing of RPA services.

                                      Jurisdiction & Venue

       8.       The Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227 et seq.

       9.       Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim—namely, the agreement automated calls to the

Plaintiff—occurred from this District.




                                                 2
         Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 3 of 10




                                     Statutory Background

THE TCPA

       10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

       11.     In 1991, Congress enacted the TCPA in response to a growing number of

consumer complaints regarding certain telemarketing practices.

       12.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA

provides a private cause of action to persons who receive calls in violation of

Section 227(b)(1)(A). 47 U.S.C. § 227(b)(3).

       13.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

       14.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 FCC Rcd. 14014, 14115 ¶ 165 (2003).




                                                 3
           Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 4 of 10




       15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered:

       [A] consumer’s written consent to receive telemarketing robocalls must be signed
       and be sufficient to show that the consumer: (1) received “clear and conspicuous
       disclosure” of the consequences of providing the requested consent, i.e., that the
       consumer will receive future calls that deliver prerecorded messages by or on
       behalf of a specific seller; and (2) having received this information, agrees
       unambiguously to receive such calls at a telephone number the consumer
       designates. In addition, the written agreement must be obtained “without
       requiring, directly or indirectly, that the agreement be executed as a condition of
       purchasing any good or service.”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Rcd. 1830, 1844 ¶ 33 (2012) (footnote omitted).

                                      Factual Allegations

       16.     Plaintiff McCrane is a “person” as defined by 47 U.S.C. § 153(39).

       17.     RPA Energy is in the energy marketing business.

       18.     To generate new customers, RPA Energy relies on telemarketing.

       19.     The telemarketing that RPA Energy engages in, itself or through a vendor,

includes the use of pre-recorded messages.

       20.     Ms. McCrane’s number, 862-281-XXXX, is assigned to a cellular telephone

service.

       21.     Ms. McCrane was called by AGR Group on June 8 and June 14, 2021.

       22.     Ms. McCrane rejected the first call.

       23.     When Ms. McCrane received the second call a recorded message regarding

energy services played.

       24.     The recorded message advertised the opportunity to reduce her utility bill.




                                                4
            Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 5 of 10




       25.      This is a service promoted by the Defendant through its deregulated energy

services.

       26.      The caller was not identified at the outset of the call.

       27.      The Caller ID for the call was (908) 525-1104.

       28.      NoMoRobo, who won the FTC’s competition for tracking robocalls, as a

“robocaller”, has reported that Caller ID as a “robocaller”. See

https://www.nomorobo.com/lookup/908-525-1104

       29.      Speaking with the caller from that number identifies as “Green Choice Energy”.

       30.      That is a d/b/a for RPA Energy.

       31.      However, from correspondence with RPA Energy prior to filing, it was AGR

Group that physically dialed the call for RPA Energy.

       32.      Ms. McCrane and others who received these calls were temporarily deprived of

legitimate use of their phones and their privacy was invaded.

                           RPA’s Liability for AGR Group’s Conduct

       33.      For more than twenty years, the FCC has explained that its “rules generally

establish that the party on whose behalf a solicitation is made bears ultimate responsibility for

any violations.” In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90,

Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

       34.      In its January 4, 2008 ruling, the FCC likewise held that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).




                                                   5
         Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 6 of 10




       35.     In fact, the Federal Communication Commission has instructed that sellers such

as RPA Energy may not avoid liability by outsourcing telemarketing to third parties, such as

AGR Group:

       [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
       activities to unsupervised third parties would leave consumers in many cases
       without an effective remedy for telemarketing intrusions. This would particularly
       be so if the telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       36.     RPA Energy is liable for AGR Group because it controls the manner and means

of its telemarketing methods by:

                a)      acquiescing to their business mode of using a call center;

                b)      instructing them on the geographic regions they can make calls into;

                c)      providing qualifications for potential clients to be sent to RPA Energy;

                d)      providing them with approved scripting to use; and

                e)      directing them to use a third party verification service for new customers.

       37.     RPA Energy knew (or reasonably should have known) that AGR Group was

violating the TCPA on its behalf and failed to take effective steps within its power to force the

telemarketer to cease that conduct.

       38.     Any reasonable seller that accepts telemarketing call leads from agents engaged in

telemarketing would, and indeed must, investigate to ensure that those calls were made in

compliance with TCPA rules and regulations.



                                                 6
         Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 7 of 10




       39.     RPA Energy had previously received complaints that its third party vendors made

pre-recorded calls on its behalf.

       40.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).

                                     Class Action Allegations

       41.     As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff sues on behalf of other persons or entities throughout the United States.

       42.     The proposed class are tentatively defined as:

       Plaintiff and all persons within the United States: (1) to whose cellular telephone number
       AGR Group placed a telemarketing call (2) within the four years prior to the filing of the
       Complaint (3) using the same or substantially similar pre-recorded message used to place
       telephone calls to Plaintiff (4) that could have generated a lead for the Defendant.

       43.     The Plaintiff is a member of the class.

       44.     Excluded from the class are the Defendant, any entities in which the Defendant

has a controlling interest, the Defendant’s agents and employees, any Judge to whom this action

is assigned, and any member of the Judge’s staff and immediate family.

       45.     Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

       46.     Based on the automated nature of telemarketing campaigns, there are likely

thousands of class members. Individual joinder of these persons is impracticable.




                                                  7
           Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 8 of 10




          47.   There are questions of law and fact common to Plaintiff and the proposed class,

including:

                a.    Whether the Defendant used a pre-recorded message to send telemarketing

                      calls;

                b.    Whether the Defendant placed telemarketing calls without obtaining the

                      recipients’ valid prior express written consent;

                c.    Whether RPA Energy is vicariously liable for the conduct of AGR Group;

                d.    Whether the Defendant’s TCPA violations were negligent, willful, or

                      knowing; and

                e.    Whether the Plaintiff and the class members are entitled to statutory

                      damages because of the Defendant’ actions.

          48.   Plaintiff’s claims are based on the same facts and legal theories as class members,

and therefore are typical of the class members’ claims.

          49.   Plaintiff is an adequate representative of the class because her interests do not

conflict with the interests of the class, she will fairly and adequately protect the interests of the

class and she is represented by counsel skilled and experienced in litigating TCPA class actions.

          50.   The Defendants’ actions are applicable to the class and to Plaintiff.

          51.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records and databases maintained by Defendants and

others.




                                                   8
           Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 9 of 10




       52.     The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

                                            Legal Claims

                                          Count One:
                              Violation of the TCPA’s provisions
                          prohibiting pre-recorded calls to cell phones

       53.     The Defendant violated the TCPA by initiating a pre-recorded call to Plaintiff’s

telephone number assigned to a cellular telephone service without prior express written consent,

or by the fact that it was done on their behalf.

       54.     The Defendants’ violations were willful or knowing.

       55.     The TCPA also permits injunctive relief, which the Plaintiff and the putative class

seek by prohibiting the Defendants from using pre-recorded messages to call individuals, absent

an emergency circumstance.

       .
                                           Relief Sought

       Plaintiff requests the following relief:

       A.      That the Court certify the proposed class;

       B.      That the Court appoint Plaintiff as class representative;

       E.      That the Court appoint the undersigned counsel as counsel for the class;

       F.      That the Court enter a judgment permanently enjoining the Defendants from using

a pre-recorded message, absent an emergency circumstance.

       G.      That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and



                                                   9
        Case 1:21-cv-05884-PGG Document 1 Filed 07/08/21 Page 10 of 10




       H.     That the Plaintiff and all class members be granted other relief as is just and

equitable under the circumstances.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: July 8, 2021


                                     Plaintiff’s Counsel,

                                     By: /s/ Anthony I. Paronich
                                         Anthony Paronich
                                         PARONICH LAW, P.C.
                                         350 Lincoln Street, Suite 2400
                                         Hingham, MA 02043
                                         Telephone: (617) 485-0018
                                         Facsimile: (508) 318-8100
                                         Email: anthony@paronichlaw.com




                                               10
